DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunstan et al. (US 5860623 A).

Regarding claim 1, Dunstan teaches an aircraft propulsive assembly (Fig. 1) comprising: a pylon (Fig. 1, “pylon”, 17), and a turbomachine (Fig. 1, “engine”, 11; “jet engine”, Abstract) attached to the pylon by an engine attachment system (Fig. 1, “engine mount”, 19; shown attached to “pylon” 17) comprising: two engine attachments (“Engine mounts formed in accordance with the invention can be attached to various locations on an airplane (e.g., under the wing or to the tail section) or on an engine (e.g., at the forward portion of the engine or at the aft portion of the engine)”, Col. 2, Lines 63-67; at least two engine attachments discussed), each secured to the pylon and to the turbomachine (Fig. 1 shows “engine mount” 19 attached to “engine” 11 and “pylon” 17), each engine attachment comprising: a fitting (Fig. 5, “link”, 53) attached to the pylon by a first main link (Fig. 5, “fourth upper connection”, 39d; attached to pylon at “upper fitting”, 31), and attached to the turbomachine by a second main link (Fig. 5, “fourth lower connection”, 75d), the first and second main links having a clearance-free fit (Fig. 9 shows pegs and holes with a clearance-free fit), the fitting being moreover secured to either the pylon or the turbomachine by an additional link, referred to as a safety link (Fig. 5, “third upper connection”, 39c), the safety link being an assembly with a clearance such that the safety link has a non-operational status under nominal operation of the engine attachment (Fig. 10 shows the “third upper connection” 39c, in Fig. 10 located at 155; described as carrying no loads during normal operations: “FIG. 10 is a schematic view of the alternative failsafe aft engine mount of FIG. 9, showing the position of the links 45, 47, 53 during normal operations…the second arm of the second link 47 carries no loads, and the peg 155 of the third link carries no loads”, Col. 10, 

Regarding claim 2, Dunstan teaches an aircraft propulsive assembly according to claim 1, wherein the safety link comprises: a clevis (Fig. 4, “clevis”, 41) arranged on the pylon (“each upper connection location includes a clevis 41”, Col. 6, Line 15; note upper connections, including “third upper connection” 39c, are attached to “pylon” 17 by “upper fitting” 31) or the turbomachine, a swivel bearing (Fig. 4, “spherical bearing”, 63) having a bore (Fig. 4, “hole” 68) arranged on the fitting, and an articulation pin (Fig. 4, “clevis pin”, 43) that passes through the clevis and engages in the bore of the swivel bearing (“The bearing ball 65 is positioned in the bearing race 67 and includes a bearing ball hole 68 through its center. The clevis pins 43 pass through the bearing ball holes 68. The spherical bearings 63 allow the link to rotate relative to the clevis”, Col. 8, Lines 14-17), a diameter of the bore being greater than an outer diameter of .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 is allowable. The prior art of record fails to disclose or render obvious a method for checking an integrity of an engine attachment of an aircraft propulsive assembly, comprising providing the propulsion assembly of claim 1; and wherein the method comprises the following successive steps: inserting a checking tool into the passage arranged in an upper portion of the assembly; measuring an inserted length of the checking tool; comparing the inserted length measured in the measuring step to a predetermined length; assessing the integrity of the engine attachment, the engine attachment being assessed as defective if the measured inserted length is less than the predetermined length, or conversely the engine attachment being assessed as intact when the measured inserted length is equal to or greater than the predetermined length.
The prior art of record discloses the assembly but does not expressly disclose the method steps of claim 6. Thus the prior art does not fairly teach these features as specifically required by the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cassagne et al. (US 9593708), Dron et al. (US 7566029 B2), Pasquer et al. (US 7165743) disclose similar engine mounts with multiple links connecting a pylon to an engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647